                                                                                                          USDC SDNY
                                                                                                          DOCUMENT
                                                                                                          ELECTRONICALLY FILED
                                                                                                          DOC #:
                                                                                                          DATE FILED: 12/2/2019

                                          MEMO ENDORSED
         Erik M. Bashian, Esq.
         T: (516) 279-1554
         F: (516) 213-0339
         eb@bashpaplaw.com

         *Admitted to Practice in New York and New Jersey
                                                                                           VIA CM/ECF



                                                                                   November 27, 2019

         United States District Judge Valerie Caproni
         United States District Court
         Southern District of New York
         40 Foley Square, Room 240
         New York, New York 10007

                   Re:     Deleston v. East Wingers Inc et al., SDNY Case No.: 1:19-cv-3194-VEC

         Dear District Judge Caproni:

                Please be advised that this office represents the Plaintiff Jermaine Deleston (“Plaintiff”) in
         connection with the above-referenced action. As previously reported, the above-referenced action
         has been settled and a settlement agreement has been drafted and provided to counsel for the
         defendants Eden Roc Ltd. and Lloyd Goldman for review and execution Respectfully, we are
         requesting together with counsel for defendants Eden Roc Hotel Ltd. and Lloyd Goldman, a stay of
         all deadlines and conferences, for thirty (30) days so that the parties can finalize the settlement
         agreement.

                   We thank this Honorable Court for its time and consideration in this matter.

Application DENIED. In its order dated November 1,
                                                                          Respectfully submitted,
2019, Dkt. 41, the Court canceled all conferences and
deadlines and directed the parties to submit their
                                                                          BASHIAN & PAPANTONIOU, P.C.
settlement within 30 days if they wish for the Court to
retain jurisdiction to enforce their settlement agreement.
Thus, there are no conferences and deadlines left to stay,                /s/ Erik M. Bashian
as the parties have requested. The parties are warned to                  ________________________
read the Court's orders carefully.                                        Erik M. Bashian, Esq.

                                                                        SO ORDERED.
         cc:       Donald Olenick, Esq. (via CM/ECF)
                   Robert Moraco, Esq. (via CM/ECF)
                                                                                                          12/2/2019

                                                                        HON. VALERIE CAPRONI
                                                                        UNITED STATES DISTRICT JUDGE
            500 OLD COUNTRY ROAD, SUITE 302, GARDEN CITY, NEW YORK 11530 T: (516) 279-1555 F: (516) 213-0339 WWW.BASHPAPLAW.COM

         68762v1
